Martin, J.,
delivered the opinion of this court.
In the argument of this case, the counsel for the appellants has contended that the act of Assembly of 1838, ch. 226, is to be considered as an unconstitutional exercise of legislative power, and that all the proceedings of- the Mayor and City Council of Baltimore, with respect to the extension of Fayette street, as exhibited in the record, were unauthorized and void. And upon this ground he has claimed the interposition of the Chancery court, to protect the property of the appellants from the enforcement of a tax, which it is alleged was illegally imposed upon it.
But we think that the counsel for the appellant has not succeeded in establishing a want of power in the legislature to pass this act.
That the power, of appropriating to a public use the property of individuals, when the public necessity or utility requires it, upon securing to the party whose property is sacrificed, a just compensation for any injury he may sustain, resides in the State, as a portion of its inherent sovereignty, is a proposition which cannot be denied.
In defining the nature and extent of this power, in the case of Bonaparte vs. The Camden and Amboy Railroad Company, 1 Bald. Rep. 221, the learned judge, after stating that the complainant by his contract of purchase, authorized by the law of the State, is so far protected, that his property cannot be transferred to the defendants, without his consent, by mere legislative power, said:
“ To make such a transfer valid, it must he an appropriation to a public use, in virtue of the inherent sovereignty of the States, which carries with it the obligation to make compensation. When this is done, no contract is impaired, as all persons hold their property subject to requisitions for public service; it is protected only against arbitrary seizure, not when it is taken or appropriated by public right for public use; compensation must indeed be made, but no particular mode is prescribed by which its amount shall be ascertained. It is a principle of Magna Charta, recognized in all the States, that *393no man shall be disseized or dispossessed of his property without due process of law, or legal process, or the judgment of a jury; but if either mode is pursued, the principle is unimpaired. A law which authorizes the appropriation of property to public use, and prescribes a mode of proceeding by which compensation shall be ascertained and made, is not obnoxious to Magna Charta, or its construction in England or in this State.”
It is this supreme and controlling power over the property of individuals, which enables the State to confer upon her subordinate jurisdictions, both municipal and judicial, the right to take private property for the purpose of opening streets and roads, when in their opinion, it is demanded by the public welfare or convenience; and when property is thus taken, and accompanied by an adequate provision for the indemnification of the injured party, the appropriation is legalized by the fact, that it has been taken for a public purpose, under the authority and sanction of the State.
It is not an arbitrary seizure of property, and therefore, is not in conflict with the principles of Magna Charta, or the provisions of the constitution.
The taxing power is a power of vital importance; it exists in the State, like that of the eminent domain, as a part of its inherent sovereignty; it is capable, from its nature, of being greatly abused, and yet this power was granted by the original and supplemental charters of the city of Baltimore, to the Mayor and City Council, to be exercised in their discretion, upon all property within the corporate jurisdiction and limits, and without any limitation with respect to the objects on which it was to operate. This grant of power to the city, has never been questioned, and in principle cannot be distinguished from the authority delegated to the Mayor and City Council of Baltimore, by the act of Assembly of 1838, ch. 226.
In the case of Burgess vs. Pue, 2 Gill, 11, the Court of Appeals held, that it was competent for the legislature to delegate the power of taxation to the taxable inhabitants of a school district, for the purpose of raising a fund for the support of primary schools; and we quote the opinion of the *394court, as directly applicable to the principle involved in this controversy. The court say—
“We think there is no validity in the constitutional question which was raised by the appellee’s counsel in the course of his argument, relative to the competency of the legislature to delegate the power of taxation to the taxable inhabitants, for the purpose of raising a fund for the diffusion of knowledge, and the support of primary schools. The object was a laudable one, and there is nothing in the constitution prohibitory of the delegation of the power of taxation, in the mode adopted, to effect the attainment of it; we may say that grants of similar powers to other bodies, for political purposes, have been coeval with the constitution itself, and that no serious doubts have ever been entertained of their validity. It is therefore too late at this day to raise such an objection. The ground of objection taken in the argument to the constitutionality of the tax, seemed to be, that the act of the legislature delegating the power of taxation to the taxable inhabitants, was a violation of the fourth and twelfth sections of the bill of rights, the first of which provides,1 that all persons invested with the legislative- and executive powers of government are the trustees of the public, and as such, accountable for their conduct:’ and the last, ‘ that no aid, charge, tax, fee or fees, ought to be set, rated or levied, under any pretence, without consent of the legislature.’ It is not perceived how the act in question can be deemed a violation of either of those principles of the fundamental law. The tax was levied with the consent of the legislature, because the power to impose it emanated from the legislative department of the government, and was expressly given by a law passed for that purpose, and there is nothing in it which can be considered as impairing in the slightest degree the responsibility of the law-making power to their constituents, for the due and faithful execution of the trust confided to them; because, if deemed to be unwise or inexpedient, an expression of the popular will to that effect was all that was necessary to procure its repeal.”
*395That the General Assembly possesses the power to delegate to the Mayor and City Council of Baltimore, and to the commissioners or levy courts of the counties, authority to alter or open streets and roads, when, in their opinion, such an improvement is required by the public convenience, is a proposition that has been, repeatedly, and in various forms, acknowledged by both the legislative and judicial departments of the government; and is sanctioned by a practical exposition of the constitution, as exhibited in the usage and practice of the State, for a long series of years.
A statute of JYew York granting to the corporate authorities of that city, a privilege similar to the one professed to be delegated by the act of 1838, was treated by the Chancellor, in the cases of Livingstone vs. The Mayor of New York, 8 Wend. 101 and Wiggin vs. the same parly, 9 Paige, 23, as an undoubted exercise of legislative power, and, we think, that this question of power must be considered as too firmly settled in Maryland to be questioned or disputed.
By the sixth section of the ordinance of the 9th March, 1841, passed to carry into effect the powers granted to the Mayor and City Council by the act of 1838, ch. 226, it is provided :
“ That the commissioners after having ascertained the amount of damages, and added thereto an estimate of the amount of expenses which will be incurred in the performance of the duties required of them, shall proceed to assess the amount of said damages and expenses on all the ground and improvements within the city, the owners of which, as such, the said commissioners shall decide and deem to be benefited by accomplishing the object authorized in the ordinance aforesaid, apportioning them in just proportion according to the value of the benefit, which in the estimation of the said commissioners will accrue to each owner of any right or interest claimed in any such ground or improvements.”
And it has been contended, that this ordinance is to be pronounced unconstitutional and void, on the ground, that it subjects the individuals embraced by it. to an unequal and *396partial tax for the prosecution of an improvement in which the whole community is interested. But the error of the argument addressed to the court on this point, exists in a misapprehension of the nature and object of this assessment. No burden is imposed by it upon the person on whom it operates. It is a mere requisition, that the owners of property, the value of which is enhanced by the opening of the street, shall pay for the improvement in a ratio to the benefit derived from it.
It cannot be denied that injustice is sometimes inflicted in the application of this principle, by an extravagant estimate of the benefits conferred by the improvements: but when this occurs, the aggrieved party may appeal to the City Court, and contest the correctness of the assessment made by the commissioners before a jury of the country. And, assuming that the amount of the assessment is only equivalent to the benefit derived by the owner from the enhanced value of his property, nothing can be more equitable and just than that he should pay it.
In the matter of the Mayor of New York, 11 John. R. 77, the commissioners appointed by the court for the enlarging of Nassau street, made a report of their estimate and assessment of the damage and benefit to the parties interested, in enlarging the street, by which it appeared that they assessed the benefit of the proposed improvement to certain churches in the city of New York. The several churches objected to the assessment, on the ground, that they were exempt from it by virtue of the general tax act which declared, that no real estate belonging to any church, or place of public worship, should be taxed by any law of the State.
The claim of the churches was overruled ; and we refer to the opinion of the court, as illustrative of the principle upon which this doctrine of assessments for benefits is supposed to stand.
The court said—
“ The churches are not well founded in their claim to a total exemption of their lots from assessments, for opening, enlarg*397ing, or otherwise improving streets in the city of JYew York, made in pursuance of the act of the 9th April, 1813. These assessments are directed and intended to be made upon the owners of lands and lots who may receive benefit and advantage by the improvements. The exemption granted by the act of 1801, was in the general act for the assessment and collection of taxes; and the provisions of that act all refer to general and public taxes to be assessed and collected for the benefit of the town, county, and State at large. The words of the exemption are, “ that no church or place of worship, nor any school house, &c., should be taxed by any law of the State.” The word “ taxes ” means burdens, charges or impositions, put or set upon persons or property for public uses, and this is the definition which Lord Coke gives to the word talliage, 2 Inst. 532, and Lord Holt, in Carth. 438, gives the same definition, in substance, to the word tax. The legislature intended by that exemption to relieve religious and literary institutions from these public burdens, and the same exemption was extended to the real estate of any minister, not exceeding in value ($1,500. But to pay for the opening of a street, in a ratio to the benefit or advantage “ derived from it, is no burden. It is no talliage or tax within the meaning of the exemption, and has no claim upon the public benevolence. Why should not the real estate of a minister, as well as of other persons, pay for such an improvement in proportion as it is benefited? There is no inconvenience or hardship in it, and the maxim of the law, that qui sentit commodum sentiré debet et onus is perfectly consistent with the interests and dictates of science and religion.”
The same doctrine is enunciated by the Chancellor, in the case of Livingstone vs. The Mayor of New York, 8 Wend. 101; and, we think, that the act of 1838, ch. 226, and the ordinance of the 9th March, 1841, passed in pursuance of it, must be regarded in all respects as a valid exercise of legislative power.
It was manifestly contemplated by the legislature, that the amount of damages and expenses incurred in the improvement *398of the streets in the city of Baltimore, under the act of 1838, ch. 226, should be distributed in a rateable proportion among the owners of property especially benefited; and if it had appeared that the property in Baltimore street was enhanced in value by this extension of Fayette street, the ordinance of the 15th April, 1845, exempting this property from assessment, would be void.
But there is no allegation in the bill that the property in Baltimore street was benefited by this proposed improvement; and in the absence of such an averment, the objection that the ordinance is to be treated in this respect, as invalid, does not arise.
It is not to be supposed, that the Chancery court would be authorized to interpose its strong arm, and arrest by an injunction, the progress of this improvement upon the mere inferential and argumentative statement, that because Baltimore street and Fayette street were parallel, the property in the former street might, possibly, or even probably, be within the range of fair assessment.
As the property in Baltimore street is exempted from assessment by the provisions of the ordinance, the presumption is, that it was not benefited by the extension of Fayette street. And if it was the object of the complainants to call into action the preventive and conservative power of the Chancery court, for the purpose of enjoining the collection of this assessment, upon the ground, that the ordinance was void; the fact on which they relied to invalidate the ordinance, should have been expressly charged in the bill, and not left to inference and conjecture. This they have not done: and upon the case made by the bill, the ordinance is to be regarded, we think, as a valid exercise of the power delegated by the act of 1838, ch. 226.
It is perfectly clear, that the Court of Chancery has no jurisdiction to supervise or re-examine the proceedings and judgment of the City Court, with respect to these assessments. 4 John. Ch. Rep. 352. And we think, that the order of the Chancery, refusing this injunction, was correct, and must be affirmed.
ORDER AFFIRMED.